United States Court of Appeals
                      For the First Circuit


No. 11-1025


                         LOUIS R. COSTA,

                      Petitioner, Appellant,

                                v.

    TIMOTHY HALL, Superintendent, Massachusetts Correctional
                    Institute; THOMAS REILLY,

                     Respondents, Appellees.




                           ERRATA SHEET

     The opinion of this Court issued on March 8, 2012, is amended
as follows:

     On page 14, line 13 of footnote 3: Replace "320-24" with "326-
329".

     On page 16, line 10: remove the second space between the semi-
colon and "Bucci".